Title: To Thomas Jefferson from Samuel Blackden, 18 January 1789
From: Blackden, Samuel
To: Jefferson, Thomas


[Paris], 18 Jan. 1789. “I have no doubt but this man is an Irishman, tho there are many irish imigrants settled in the country where he says he was born, he has not the Accent stronger than their Children generally have. He mentions the Names of Mr. Langdon and Mr. Thomson both of whom I know but he seems to be Very little acquainted in Portsmouth.—[on verso:] Since writing on the other side Mr. Gardner who is perfectly acquainted and knows almost every person in Portsmouth has talked with the man and finds him totally ignorant of the Place and people and is fully confident that [he] is an imposter.”
